Title: From James Madison to James Madison, Sr., 17 April 1792
From: Madison, James
To: Madison, James, Sr.


Hond SirApl. 17th. 1792
Col. Wadsworth of Connecticut wishes to procure a Barrel or half-Barrel of the best Peach Brandy & I have undertaken to use my efforts for the purpose. If it can be got at all it is probably in our Neighbourhood. I recollect particularly that Colo Geo. Taylor had some that we thought good & which is perhaps to be obtained. If that or any better can be had I shall be glad that one of my brothers would take the trouble of engaging it & having it forwarded. The older the better provided the quality be excellent. If age be wanting, the quality should be such as will be made excellent by age. To secure it against fraud, it is desired that the Cask be cased with an outer one; the cask itself to be of wood that will give it no ill taste. The price will not be considered so much as the character of the spirit, it being for the use of the Gentleman himself. If no brandy be on hand that will do, perhaps—the ensuing fall if the peaches be not destroyed, may supply the defect. In that case it might be well to speak in time to some person & have a barrel distilled with special care for the purpose. The brandy is to be shipped from Fredericksburg Addressed to Watson & Greenleaf at New York—for Col. Wadsworth. Mr. Maury or Mr. Glassell will forward it if sent to either to [sic] them. I have nothing to add to the papers inclosed, having written a few days ago, & being now in haste. Yr. Affe son
Js. Madison Jr
